Opinion issued March 25, 2004 









 
In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00021-CV




MARY ANN DEMARS AND ROBERT DEMARS, Appellants

V.

SCOTT SOLAND, FORT BEND COUNTY SHERIFF’S DEPUTY IND.,
AND IN HIS OFFICIAL CAPACITY, AND FORT BEND COUNTY, ET AL.,
Appellee




On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 200349220




MEMORANDUM OPINIONAppellants Mary Ann DeMars and Robert DeMars have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Mary Ann DeMars and Robert DeMars did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.